DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, and 14 are objected to because of the following informalities:  Claim 1 references “content” in five different phrases, which refer to five different types of or portions of content. Based on later usage in claims 1 and 5 the phrase “content in a native language” in claim 1 line 2 appears to introduce both “content in a native language” and “content” as a standalone concept. It would increase the clarity of the claims to introduce “content” as an entity separate from a specific type or portion of content. Claim 13 recites “a first ratio of the content in the native language to a second portion of the content in the target language,” based on review of other claims this appears to be missing the phrase “a first portion” between “ratio of” and “the content” to the extent omission of “a first portion” was intentional, it is unclear how the scope of the claim is changed by this omission. Claim 14 recites “The non-transitory computer-readable storage device of claim 13, the processing device  to map” at lines 1-2 appears to be missing some language confirming that the mapping limitation is in addition to and not replacing the limitations performed by the processing device in independent claim 13. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 5, 6, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a first ratio” at line 2, but the same phrase was introduced in independent claim 1 at line 6. It is unclear if the “first ratio” of claim 5 is meant to refer to the same ratio or a different ratio from claim 1.
Claim 6 recites “a second ratio of the content in the native language to the content in the target language” at lines 2-3.  It is not clear if this phrase is meant to refer to a ratio of portions of the content in the native language to another portion of the content in the target language, or if it the ratio comprises the entirety of “the content in the native language to the content in the target language.” To the extent the second interpretation is intended, it is not clear how this ratio could be used to create the modified or blended content of the claimed invention.
Claim 17 recites “a first ratio” at line 2, but the same phrase was introduced in independent claim 13 at lines 6-7. It is unclear if the “first ratio” of claim 5 is meant to refer to the same ratio or a different ratio from claim 13.
Claim 18 recites “a second ratio of the content in the native language to the content in the target language” at lines 2-3.  It is not clear if this phrase is meant to refer to a ratio of portions of the content in the native language to another portion of the content in the target language, or if it the ratio comprises the entirety of “the content in the native language to the content in the target language.” To the extent the second interpretation is intended, it is not 
Claim 20 recites “the blending type” but this phrase was not previously introduced in claim 20 or independent claim 13. The blending type therefore lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “identifying, by a processing device, content in a native language.” The limitation of “identifying, by a processing device, content in a native language,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing device” language, “identifying, by a processing device, content in a native language” in the context of this claim encompasses review of content in one or more languages and selection of content in a native language. Similarly, the limitations of: “identifying the content in a target language;” “determining a set of similarities between the content in the native language and the content in the target language;” “generating, based on the set of similarities, first modified content comprising a first ratio of a first portion of the content in the native language to a second portion of the content in the target language” are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identifying the content in a target language” in the context of this claim determining a set of similarities between the content in the native language and the content in the target language,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as reviewing written content in multiple languages and identifying terms that have the same meaning or similar syntax. the limitation of “generating, based on the set of similarities, first modified content comprising a first ratio of a first portion of the content in the native language to a second portion of the content in the target language,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as translating a portion of the language content from the native language to a target language.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – “a processing device.” The “processing device” is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation stating “displaying the first modified content to a user system” is also mere instructions to apply the judicial exception using generic computer equipment (MPEP 2106.05(f)) and does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to a processing device” and “displaying” the outcome of the mental process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20160027333 A1 (“Labutov”).
Concerning claim 1, Labutov discloses “A method” (¶ [0002] (“the invention relates to foreign language learning system and methods”)); “identifying, by a processing device, content in a native language” (¶ [0011] (“one language is the user's native tongue in which the user is identifying the content in a target language” (¶ [0011] (“another language is one in which the user is not fluent or the language that the user wishes to learn”), ¶ [0024] (“Content including words from at least two different languages is generated by first receiving input of a language a user is fluent—referred to as fluent language—and a language the user wishes to learn”)); “determining a set of similarities between the content in the native language and the content in the target language” (¶ [0024-0026] (“Text from each of the languages—fluent and not fluent—is aligned by assessing one or more semantic elements of the text (step 110). … Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level … Syntax elements of the aligned text are considered in order to select text of not fluent language to combine with the fluent language text (step 120).”) Similarities are determined by comparing words, phrases, sentences, and syntax between the native or fluent language and the target or non-fluent language.); “generating, based on the set of similarities, first modified content comprising a first ratio of a first portion of the content in the native language to a second portion of the content in the target language” (¶ [0026] (“Combined content is obtained by fusing the text of the two or more languages together (step 130). Specifically, the selected text replaces a portion of the fluent language text.”)); “displaying the first modified content to a user system” (¶ [0026] (“The combined content is communicated to a user (step 140). The combined content may be communicated in a variety of ways, for example, visually such as using a touch screen”)).  
Concerning claim 3, Labutov discloses “The method of claim 1” (See claim 1); “mapping a first syntax corresponding to the content in the native language to a second ” (¶ 
Concerning claim 4, Labutov discloses “The method of claim 1” (See claim 1); “wherein determining the set of similarities comprises identifying a first group of words of the content in the native language corresponding to a second group of words of the content in the target language” (¶ [0025] (“Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level.”) Identification of a group of words occurs when text is aligned by phrase or sentence.).  
Concerning claim 5, Labutov discloses “The method of claim 1” (See claim 1); “wherein the content comprises a sentence” (¶ [0025] (“Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level.”) Since the text aligns one or more sentences the content must include at least one sentence.)); “wherein the first modified content comprises a first ratio  of the first portion of the content in the native language to the second portion of the content in the target language” (¶ [0026] (“Combined content is obtained by fusing the text of the two or more languages together (step 130). Specifically, the selected text replaces a portion of the fluent language text.”)).
Concerning claim 6, Labutov discloses “The method of claim 1” (See claim 1); “further comprising: generating, based on the set of similarities, second modified content comprising a second ratio of the content in the native language to the content in the target language” (¶ [0011] (“The invention generates natural language narrative or combined content wherein the first ratio is not equal to the second ratio” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0027] a second ratio, different from the first, is created in response to user feedback.).  
Concerning claim 7, Labutov discloses “The method of claim 1” (See claim 1); “wherein the first modified content is generated in accordance with a blending type comprising at least one of a randomized blending type, an algorithmic blending type, or a probabilistic blending type” (¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the system and evaluated to determine an actual recall probability value of the not fluent language of the user (step 150). Specifically, the recall probability value and the actual recall probability value are compared in order to adjust the recall probability value based on the actual recall probability value.”) Algorithmic and probabilistic .   
Concerning claim 8, Labutov discloses “The method of claim 7” (See claim 7); “further comprising: monitoring an interaction by the user system with the first modified content” (¶ [0027] (“Feedback provided by the user and received by the system includes, for example, selection of an input, self-paced or controlled reading speed, number of page turns within a specified period of time, eye-tracking such as gaze saccades, and facial expression monitoring. Feedback provides a cue to the comprehension of the combined content”)); “determining performance data associated with the interaction” (¶ [0027] (“Feedback provides a cue to the comprehension of the combined content and is used to tailor the combined content communicated to the user quickly such as in real-time.”)); “changing, in view of the performance data, one of the blending type or the first ratio” (¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the system and evaluated to determine an actual recall probability value of the not fluent language of the user (step 150). Specifically, the recall probability value and the actual recall probability value are compared in order to adjust the recall probability value based on the actual recall probability value.”) The recall probability value is modified based on performance data which changes the blending type and ratio of content in the combined content.)).  
Concerning claim 9, Labutov discloses “A system” (¶ [0002] (“the invention relates to foreign language learning system and methods”)); “a processing device” (¶ [0036] (“Computer system 300 includes one or more processors 306, which may be a special purpose or a general-purpose digital signal processor configured to process certain information.”)); “a memory to store computer-executable instructions that, if executed, cause the processing device to perform operations” (¶ [0037] (“the main memory 308, secondary memory 310, communication interface 316, or a combination thereof, function as a computer usable storage approach, otherwise referred to as a computer readable storage approach, to store and/or access computer software including computer instructions.”)); “identifying an alignment of a first set of words in a first language to a second set of words in a second language” (¶ [0024-0026] (“Text from each of the languages—fluent and not fluent—is aligned by assessing one or more semantic elements of the text (step 110). … Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level … Syntax elements of the aligned text are considered in order to select text of not fluent language to combine with the fluent language text (step 120).”)); “generating, based on the alignment and a first blending ratio, first blended content comprising a first portion of the first set of words and a second portion of the second set of words” (¶ [0025-0026] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. Combined content is obtained by fusing the text of the two or more languages together (step 130). Specifically, the selected text replaces a portion of the fluent language text.”)); “displaying the first blended content to a user system” (¶ [0026] (“The combined content is communicated to a user (step 140). The combined content may be communicated in a variety of ways, for example, visually such as using a touch screen”)). 
Concerning claim 10, Labutov discloses “The system of claim 9” (See claim 9); “wherein the operations further comprise: generating, based on the alignment and a second blending ratio, second blended content comprising a third portion of the first set of words and a fourth portion of the second set of words” (¶ [0011] (“The invention generates natural displaying the second blended content to the user system” (¶ [0011] (“The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0026] (“The combined content is communicated to a user (step 140). The combined content may be communicated in a variety of ways, for example, visually such as using a touch screen”)).  
Concerning claim 11, Labutov discloses “The system of claim 9” (See claim 9); “wherein the operations further comprise: collecting performance data corresponding to consumption by a plurality of user systems of one or more blended combinations of the first set of words and the second set of words” (¶ [0027] (“Feedback provided by the user and received by the system includes, for example, selection of an input, self-paced or controlled reading speed, number of page turns within a specified period of time, eye-tracking such as gaze saccades, and facial expression monitoring. Feedback provides a cue to the comprehension of the combined content”)); “establishing the first blending level based at least in part on the performance data” (¶ [0026-0027] (“Where the selected text is positioned is determined by   
Concerning claim 12, Labutov discloses “The system of claim 9” (See claim 9); “wherein the operations further comprise: receiving an input from the user system based on an interaction with the first blended content” (¶ [0027] (“Feedback provided by the user and received by the system includes, for example, selection of an input, self-paced or controlled reading speed, number of page turns within a specified period of time, eye-tracking such as gaze saccades, and facial expression monitoring. Feedback provides a cue to the comprehension of the combined content”)); “determining a code-switching parameter  based at least in part on the input(¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the system and evaluated to determine an actual recall probability value of the not fluent language of the user (step 150). Specifically, the recall probability value and the actual recall probability value are compared in order to adjust the recall probability value based on the actual recall probability value.”), ¶ [0023] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching. This facilitates natural language learning in context. The combined content may be static content or dynamic content that changes, for example real-time, based on a 
Concerning claim 13, Labutov discloses “A non-transitory computer-readable storage device storing computer-executable instructions that, if executed by a processing device, cause the processing device to(¶ [0036-0037] (“Computer system 300 includes one or more processors 306… the main memory 308, secondary memory 310, communication interface 316, or a combination thereof, function as a computer usable storage approach, otherwise referred to as a computer readable storage approach, to store and/or access computer software including computer instructions.”)); “identify content in a native language and a target language , determine a set of similarities between the content in the native language and the content in the target language” (¶ [0024] (“Content including words from at least two different languages is generated by first receiving input of a language a user is fluent—referred to as fluent language—and a language the user wishes to learn”)); “generate, based on the set of similarities, first blended content comprising a first ratio of the content  in the native language to a second portion of the content in the target language” (¶ [0026] (“Combined content is obtained by fusing the text of the two or more languages together (step 130). Specifically, the selected text replaces a portion of the fluent language text.”)); “display the first blended content to a user system(¶ [0026] (“The combined content is communicated to a user (step 140). The combined content may be communicated in a variety of ways, for example, visually such as using a touch screen”)). 
Concerning claim 14, Labutov discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “the processing device  to map a first syntax corresponding to the content in the native language to a second syntax corresponding to the content in the target language” (¶ [0026] (“Syntax elements of the aligned text are considered in order to select text of not fluent language to combine with the fluent language text (step 120). Syntax refers the arrangement of words and phrases to create well-formed content such as sentences in the fluent language. The position of the selected text within the fluent language text is determined, for example, the beginning of a sentence, the middle or the end of a sentence.”)).  
Concerning claim 15, Labutov discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “wherein the set of similarities comprises a first group of words of the content in the native language corresponding to a second group of words of the content in the target language(¶ [0025] (“Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level.”) Identification of a group of words occurs when text is aligned by phrase or sentence.).  
Concerning claim 16, Labutov discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “wherein determining the set of similarities comprises identifying a first group of words of the content in the native language corresponding to a second group of words of the content in the target language (¶ [0025] (“Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level.”) Identification of a group of words occurs when text is aligned by phrase or sentence.).  
Concerning claim 17, Labutov discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “wherein the first blended content comprises a first ratio of the first portion of the content in the native language to the second portion of the content in the target language(¶ [0026] (“Combined content is obtained by fusing the text   
Concerning claim 18, Labutov discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “The non-transitory computer-readable storage device of claim 13, the processing device to generate, based on the set of similarities, second blended content comprising a second ratio of the content in the native language to the content in the target language” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0024-00-26] Modified content is always created based on the set of similarities, such as semantic and syntax similarities, multiple ratios of the content in the native language to the content in the target language are created in real-time based on language proficiency.); “wherein the first ratio is not equal to the second ratio.  
Concerning claim 19, Labutov discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “wherein the first blended content is generated in accordance with a blending type comprising at least one of a randomized blending type, an algorithmic blending type, or a probabilistic blending type” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—  
Concerning claim 20, Labutov discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “the processing device to: monitor an interaction by the user system with the first blended content” (¶ [0027] (“Feedback provided by the user and received by the system includes, for example, selection of an input, self-paced or controlled reading speed, number of page turns within a specified period of time, eye-tracking such as gaze saccades, and facial expression monitoring. Feedback provides a cue to the comprehension of the combined content”)); “determine performance data associated with the interaction” (¶ [0027] (“Feedback provides a cue to the comprehension of the combined content and is used to tailor the combined content communicated to the user quickly such as in real-time.”)); “change, in view of the performance data, one of the blending type or the first ratio.” (¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the system and evaluated to determine an actual recall probability value of the not fluent language of the user (step 150). Specifically, the recall probability value and the actual recall probability value are compared in order to adjust the recall probability value based on the actual recall probability value.”) The recall probability value is modified based on performance data which changes the blending type and ratio of content in the combined content.)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labutov in view of U.S. Patent Publication No. 20140038142 A1 (“Chang”). Chang was published Feb. 6, 2014 and is therefore prior art under 35 U.S.C. 102(a)(1).
Concerning claim 2, Labutov discloses “The method of claim 1” (See claim 1); “displaying, to the user system, a plurality of modified content …”(¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—wherein each of the plurality of modified content … comprises a different ratio of the first portion of the content in the native language to the second portion of the content in the target language” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0027] a second ratio, different from the first, is created in response to user feedback.). Labutov does not expressly disclose simultaneous display of multiple learning options and “receiving, from the user system, a selection of one of the plurality of modified content options,” but Chang teaches these limitations (Chang teaches a language learning system that presents options and allows a user to directly select the difficulty level of content and content type. Fig. 2, ¶ [0033] (“In FIG. 2, the learning interface 10 of the interactive type language learning platform system 1 includes a plurality of video options 101, wherein the plurality of video options 101 can be movie menu of different ratings (such as primary school, junior high school or senior high school). If one of the video options 101 is selected, a plurality of video data (such as a movie) is displayed corresponding the rating thereof. The plurality of video options 101 can be provided for selecting a movie directly.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Labutov for addition of direct user interaction in Chang, which allows a user to select the appropriate difficulty level of subject matter from a .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent Publication No. 2017/0186338 (“Treves”) teaches another electronic foreign language learning system and method that aligns a native and target language and takes user feedback to determine an appropriate difficulty level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Feb. 19, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715